United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1292
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Rodrigo Rodriguez-Mendez,               *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 19, 2003

                                  Filed: July 15, 2003
                                   ___________

Before LOKEN, Chief Judge, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                              ___________

BYE, Circuit Judge.

      A jury found Rodrigo Rodriguez-Mendez guilty of conspiracy to distribute and
possession with intent to distribute 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1) and 846; and possession of a firearm during a drug trafficking
crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). The district court1 sentenced



      1
      The Honorable Warren G. Urbom, United States District Judge for the District
of Nebraska.
Rodriguez-Mendez to imprisonment for life plus 60 months.2 Rodriguez-Mendez
appeals challenging the sufficiency of the evidence. We affirm the judgment and
sentence.

                                          I

       We review the evidence in the light most favorable to the verdict and accept
all reasonable inferences as established. United States v. Jimenez-Villasensor, 270
F.3d 554, 558 (8th Cir. 2001). The evidence at trial, consisting largely of testimony
from other members of the conspiracy, established fairly the following facts:

        On August 27, 2001, officers from Grand Island, Nebraska, stopped a vehicle
for leaving a local gas station without paying. The officers recognized the driver,
Rodriguez-Mendez, as a federal fugitive. In an uncontested search of the vehicle, the
officers discovered 50 grams of methamphetamine and a loaded Derringer firearm.
Officers arrested Rodriguez-Mendez. He was thereafter charged with conspiracy to
distribute and possession with intent to distribute methamphetamine, and possession
of a firearm during a drug trafficking crime.

       Nebraska State Patrol Investigator Wendy Brehm testified she met an informant
on March 23, 2001, to plan the purchase of one ounce of methamphetamine for $500
from Raymundo Green Chavez, a/k/a Mundo. When Investigator Brehm and the
informant arrived at the purchase location, Rodriguez-Mendez came to the door and
told the informant to return in thirty minutes. Mundo was not present. After
returning, Rodriguez-Mendez gave Investigator Brehm a plastic bag containing 32.46
grams of meth in exchange for $500.

      2
        The court imposed a life sentence on Count I (conspiracy), a 480-month
sentence on Count II (possession with intent to distribute), and a 60-month sentence
on Count III (firearm possession). The court ordered the sentences for Counts I and
II to run concurrently and the sentence for Count III to run consecutively.

                                         -2-
      Government’s evidence indicated Rodriguez-Mendez sourced, priced and
delivered methamphetamine to Charles Knapp, Raymond Saenz, Manuel Zamudio
and Shawna Jennings, three of whom pleaded guilty to conspiracy to distribute
methamphetamine and testified about their drug-related activities with Rodriguez-
Mendez. The pricing arrangements indicated an agreement to distribute controlled
substances. As an example, Rodriguez-Mendez provided methamphetamine to Saenz
and Zamudio and agreed to accept payment upon the drugs being resold.

       Knapp testified he purchased in May or June of 2000 methamphetamine for
personal use and to sell from a dealer named Mundo. Knapp explained Mundo
directed him to purchase methamphetamine from Rodriguez-Mendez when Mundo
was unavailable. Knapp purchased approximately two pounds of methamphetamine
in the following month from Rodriguez-Mendez. Because he was distributing large
amounts of methamphetamine, Rodriguez-Mendez and Mundo came to his home in
an effort to make a deal to become his exclusive suppliers. Knapp also testified
Rodriguez-Mendez was Mundo’s supplier.

      Saenz and Zamudio testified each were initially supplied methamphetamine by
Mundo. Upon being approached by Rodriguez-Mendez concerning drug debts each
owed to Mundo, they nevertheless received methamphetamine directly from him.
Raymond Saenz testified he purchased approximately 20 pounds of
methamphetamine from Rodriguez-Mendez between the end of 2000 and May 2001.
Zamudio testified to transacting four separate purchases from Rodriguez-Mendez
aggregating two pounds of methamphetamine. Zamudio shared a pound of the
methamphetamine obtained from Rodriguez-Mendez with his partner, Ed Emler.

     Shawna Jennings and her landlord in February 2001 purchased
methamphetamine and paid off a drug debt to Mundo, according to her testimony.
A week later Jennings met Rodriguez-Mendez when she was included in a meeting
with Mundo. Rodriguez-Mendez advised Jennings he was Mundo’s boss and

                                       -3-
Jennings should contact him (Rodriguez-Mendez) should she need anything.
Jennings further testified she commenced delivering methamphetamine for
Rodriguez-Mendez in exchange for personal use methamphetamine and money. On
three occasions she transported a quarter-pound of methamphetamine to a camper for
him. Upon leaving the methamphetamine under a seat in the camper she delivered
a white envelope from it to Rodriguez-Mendez. Jennings subsequently learned the
camper belonged to Ed Emler.

                                           II

       We review the sufficiency of the evidence to sustain a conviction de novo.
United States v. Cruz, 285 F.3d 692, 697 (8th Cir. 2002). Citing United States v.
Carper, 942 F.2d 1298, 1302 (8th Cir. 1991), Rodriguez-Mendez argues the evidence
was insufficient to show he conspired to distribute methamphetamine. He concedes
evidence exists of his illegal drug-related activities, but argues the government failed
to prove the methamphetamine transactions were something more than a series of
isolated sales. Specifically, he argues his involvement was neither voluntary or
knowing. This court disagrees.

       To support a conviction for a conspiracy to distribute methamphetamine, the
government must demonstrate (1) a conspiracy, including an agreement to distribute
controlled substances; (2) defendant knew of the conspiracy; and (3) intentionally
joined the conspiracy. United States v. Romero, 150 F.3d 821, 824 (8th Cir. 1998).
Evidence must demonstrate defendant entered an agreement with at least an
additional individual which had as its object a violation of law. United States v.
Robinson, 217 F.3d 560, 564 (8th Cir. 2000). Upon the conspiracy being established
any evidence connecting the defendant with the conspiracy is sufficient to prove the
defendant’s involvement. United States v. Shoffner, 71 F.3d 1429, 1433 (8th Cir.
1995) (citation and quotation marks omitted).


                                          -4-
       Evidence demonstrates Rodriguez-Mendez was the central link to a broad-
based network of suppliers, recruiting individuals to distribute drugs, thereby
intentionally joining the conspiracy. Members of the conspiracy included him,
Raymundo Green Chavez (Mundo), Charles Knapp, Raymond Saenz, Manuel
Zamudio and Shawna Jennings. While all of the participants may not have known
each other, such is not necessary to prove a conspiracy. Romero, 150 F.3d at 825.
Sufficient evidence was in the record for the jury to conclude Rodriguez-Mendez was
a voluntary and knowing participant in an agreement to buy and sell
methamphetamine. An agreement to join a conspiracy “need not be explicit but may
be inferred from the facts and circumstances of the case.” United States v. Evans, 970
F.2d 663, 669 (10th Cir. 1992). There is no evidence Rodriguez-Mendez was under
threat or undue influence from another to participate in the conspiracy. The
government presented sufficient evidence at trial to support specific findings of five
or more participants in the conspiracy, Rodriguez-Mendez exercising decision-
making authority and control over one or more of the co-conspirators, determining
the price of the methamphetamine, and recruiting individuals to participate in the
scheme.

       Rodriguez-Mendez additionally asserts evidence by cooperating witnesses
becomes suspect as it was offered for plea agreements. Three of four government
witnesses pleaded guilty to conspiracy to distribute methamphetamine while
admitting a possibility it was for a lower sentence in return for testimony. There is
no evidence promises had been made in exchange for such testimony. United States
v. Slaughter, 128 F.3d 623, 628 (8th Cir. 1997). The jury was capable of evaluating
the credibility of testimony given in light of the agreements each witness received
from the government. The appellate court is not required to re-weigh the evidence
or judge credibility of witnesses. United States v. Buford, 108 F.3d 151, 153 (8th Cir.
1997).




                                         -5-
                                  III

We affirm the judgment of conviction and sentence of the district court.

A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -6-